 



EXHIBIT 10.1
Tier II CIC Agreement
 
CHANGE IN CONTROL AGREEMENT
BETWEEN
 
AND
ADAMS RESPIRATORY THERAPEUTICS, INC.
 

 



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL AGREEMENT

             
1.
  Certain Definitions     1  
2.
  Change in Control     2  
3.
  Termination of Employment     3  
 
       (a) Death or Disability     3  
 
       (b) Cause     4  
 
       (c) Good Reason     4  
 
       (d) Notice of Termination     5  
 
       (e) Date of Termination     6  
4.
  Obligations of the Company upon Termination     6  
 
       (a) Termination by Executive for Good Reason; Termination by the Company
Other Than for
          Cause or Disability     6  
 
       (b) Death or Disability     7  
 
       (c) Cause; Other than Good Reason     7  
 
       (d) Expiration of Protection Period     7  
5.
  Non-exclusivity of Rights     8  
6.
  Full Settlement; No Mitigation     8  
7.
  Enforcement     8  
8.
  Certain Additional Payments by the Company     9  
9.
  Restrictions on Conduct of Executive     12  
 
       (a) General     12  
 
       (b) Definitions     12  
 
       (c) Restrictive Covenants     14  
 
       (d) Enforcement of Restrictive Covenants     15  
10.
  Successors     16  
11.
  Code Section 409A     16  
12.
  Miscellaneous     17  
 
       (a) Governing Law     17  
 
       (b) Captions     17  
 
       (c) Amendments     17  
 
       (d) Notices     17  

 



--------------------------------------------------------------------------------



 



             
 
       (e) Severability     18  
 
       (f) Withholding     18  
 
       (g) Waivers     18  
 
       (h) Status Before and After Change in Control Date     18  

-ii-



--------------------------------------------------------------------------------



 



CHANGE IN CONTROL AGREEMENT
     AGREEMENT by and between Adams Respiratory Therapeutics, Inc., a Delaware
corporation (the “Company”), and ___ (“Executive”), dated as of the ___ day of
___, 2007.
     The Board of Directors of the Company (the “Board”) has determined that it
is in the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company. The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control, to encourage Executive’s
full attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control, to encourage Executive to view the
impact of a pending or threatened Change in Control with the highest degree of
objectivity and independence, and to provide Executive with compensation and
benefits arrangements upon a Change in Control that are reasonably competitive
with those of other corporations. Therefore, in order to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.
     NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Certain Definitions.
          (a) The “Agreement Term” shall mean the period commencing on the date
hereof and ending on the second anniversary of the date hereof; provided,
however, that commencing on the second anniversary of the date hereof, and on
each annual anniversary of such date (such date and each annual anniversary
thereof shall be hereinafter referred to as the “Renewal Date”), unless
previously terminated, the Agreement Term shall be automatically extended so as
to terminate one year from such Renewal Date, unless at least one year prior to
the Renewal Date the Company shall give notice to Executive that the Agreement
Term shall not be so extended. Notwithstanding the foregoing, the Agreement Term
shall not extend beyond the Protection Period (as defined in Section 1(c)).
          (b) The “Change in Control Date” shall mean the first date during the
Agreement Term (as defined in Section l(a)) on which a Change in Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change in Control occurs and if Executive’s employment
with the Company is terminated within 12 months prior to the date on which the
Change in Control occurs, and if it is reasonably demonstrated by Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change in Control or
(ii) otherwise arose in connection with or anticipation of a Change in Control,
then for all purposes of this Agreement the “Change in Control Date” shall mean
the date immediately prior to the date of such termination of employment.

 



--------------------------------------------------------------------------------



 



          (c) The “Protection Period” shall mean the period commencing on the
Change in Control Date and ending on the second anniversary of the Change in
Control Date.
     2. Change in Control For the purposes of this Agreement, a “Change in
Control” shall mean the occurrence of any of the following events:
     (a) if during any period of 24 months, individuals who, at the beginning of
such period, constitute the Board of Directors of the Company (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of such
Board, provided that any person becoming a director during such period and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to the election or removal of directors (“Election
Contest”) or other actual or threatened solicitation of proxies or consents by
or on behalf of any “Person” (such term for purposes of this definition being as
defined in Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and
14(d)(2) of the 1934 Act) other than the Board (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be deemed an Incumbent Director; or
     (b) any Person is or becomes a “beneficial owner” (as defined in Rule 13d-3
under the 1934 Act), directly or indirectly, of either (A) 40% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 40% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (b), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or any corporation, limited liability company, partnership or other
entity of which a majority of the outstanding voting stock or voting power is
beneficially owned directly or indirectly by the Company (a “Subsidiary”),
(y) an acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary, or (z) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (c) below); or
     (c) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately

-2-



--------------------------------------------------------------------------------



 



following such Reorganization, Sale or Acquisition: (A) the outstanding Company
Common Stock and outstanding Company Voting Securities immediately prior to such
Reorganization, Sale or Acquisition represents more than 50% of, respectively,
the then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Reorganization,
Sale or Acquisition (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets or stock either directly or through one or more subsidiaries,
the “Surviving Entity”) in substantially the same proportions as their
ownership, immediately prior to such Reorganization, Sale or Acquisition, of the
outstanding Company Common Stock and the outstanding Company Voting Securities,
as the case may be, and (B) no Person (other than (x) the Company or any
Subsidiary, (y) the Surviving Entity or its ultimate parent entity, or (z) any
executive benefit plan (or related trust) sponsored or maintained by any of the
foregoing is the beneficial owner, directly or indirectly, of 40% or more of the
total common stock or 40% or more of the total voting power of the outstanding
voting securities eligible to elect directors of the Surviving Entity, and
(C) at least a majority of the members of the board of directors of the
Surviving Entity were Incumbent Directors at the time of the Board’s approval of
the execution of the initial agreement providing for such Reorganization, Sale
or Acquisition (any Reorganization, Sale or Acquisition which satisfies all of
the criteria specified in (A), (B) and (C) above shall be deemed to be a
“Non-Qualifying Transaction”); or
     (d) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.
     3. Termination of Employment.
          (a) Death or Disability. Executive’s employment shall terminate
automatically upon Executive’s death during the Protection Period. If the
Company determines in good faith that the Disability of Executive has occurred
during the Protection Period (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment. In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the
30 days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties. For purposes of this Agreement, “Disability”
shall mean the inability of Executive, as determined by the Board, to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental impairment that has lasted (or can reasonably be expected to last) for a
period of 12 consecutive months. At the request of Executive or his personal
representative, the Board’s determination that the Disability of Executive has
occurred shall be certified by a

-3-



--------------------------------------------------------------------------------



 



physician mutually agreed upon by Executive, or his personal representative, and
the Company. Failing such independent certification (if so requested by
Executive), Executive’s termination shall be deemed a termination by the Company
without Cause and not a termination by reason of his Disability.
          (b) Cause. The Company may terminate Executive’s employment during the
Protection Period for Cause. For purposes of this Agreement, “Cause” shall mean:
               (i) the willful and continued failure of Executive to perform
substantially Executive’s duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness, or following
Executive’s delivery of notice of termination for Good Reason, and specifically
excluding any failure by Executive, after reasonable efforts, to meet
performance expectations), after a written demand for substantial performance is
delivered to Executive by the Board which specifically identifies the manner in
which the Board believes that Executive has not substantially performed
Executive’s duties, or
               (ii) willful misconduct or gross negligence by Executive in his
office with the Company that is demonstrably likely to lead to material injury
to the Company, as determined by the Board acting reasonably and in good faith;
or
               (iii) Executive’s willful disregard or violation of published
Company policies and procedures or codes of ethics that is demonstrably likely
to lead to material injury to the Company, as determined by the Board acting
reasonably and in good faith, or
               (iv) the conviction of Executive of, or plea of guilty or nolo
contendere by Executive to, a felony or other crime involving moral turpitude.
          The termination of employment of Executive shall not be deemed to be
for Cause under clause (i) or (ii) above unless the Board shall have delivered
to Executive notice setting forth with specificity (A) the conduct deemed to
qualify as “Cause”, (B) reasonable action that would remedy such objection, and
(C) a reasonable time (not less than 30 days) within which Executive may take
such remedial action, and Executive shall not have taken such specified remedial
action within the specified time.
          (c) Good Reason. Executive’s employment may be terminated by Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean:
               (i) the assignment to Executive of any duties inconsistent in
materially adverse respect with Executive’s position (including status, offices,
titles and reporting requirements), authority, duties or responsibilities as in
effect immediately prior

-4-



--------------------------------------------------------------------------------



 



to the Change in Control Date, or any other action by the Company which results
in a material diminution in such position, authority, duties or
responsibilities; or
               (ii) a material reduction by the Company in Executive’s Annual
Base Salary as in effect immediately prior to Change in Control Date, as the
same may be increased from time to time, other than an across-the-board
reduction of not more than 10% applicable to all senior executive officers of
the Company; or
               (iii) a material reduction by the Company in Executive’s Target
Annual Bonus opportunity as in effect immediately prior to the Change in Control
Date, as the same may be increased from time to time, other than an
across-the-board reduction applicable to all senior executive officers of the
Company; or
               (iv) a material reduction in Executive’s benefits, in the
aggregate (in terms of benefit levels) from those provided to Executive under
any employee benefit plan, program and practice in which Executive was
participating at any time within 120 days preceding the Change in Control Date
or at any time thereafter; or
               (iv) the Company’s requiring Executive to be based at any office
or location other than the location where Executive was employed immediately
preceding the Change in Control Date or any office or location that is less than
50 miles from such location or does not increase Executive’s commute from
Executive’s principal residence by more than 50 miles; or
               (v) any failure by the Company to comply with and satisfy Section
10(c) of this Agreement.
          A termination by Executive shall not constitute termination for Good
Reason unless Executive shall first have delivered to the Company, not later
than 90 days after the initial occurrence of an event deemed to give rise to a
right to terminate for Good Reason, written notice setting forth with
specificity the occurrence of such event, and there shall have passed a
reasonable time (not less than 30 days) within which the Company may take action
to correct, rescind or otherwise substantially reverse the occurrence supporting
termination for Good Reason as identified by Executive.
          (d) Notice of Termination. Any termination by the Company or Executive
shall be communicated by Notice of Termination to the other party hereto given
in accordance with Section 12(d) of this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination
date. The failure by the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause shall not

-5-



--------------------------------------------------------------------------------



 



waive any right of the Company hereunder or preclude the Company from asserting
such fact or circumstance in enforcing the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) in the case
of a termination for Cause or resignation for Good Reason, the expiration of any
applicable cure period, as the case may be, (ii) in the case of Executive’s
death or termination by reason of Disability, the date of death of Executive or
the Disability Effective Date, as the case may be, and (iii) in any other case,
the date of the receipt of the Notice of Termination or any later date specified
therein, not to exceed 60 days after the delivery of such Notice of Termination.
     4. Obligations of the Company upon Termination.
          (a) Termination by Executive for Good Reason; Termination by the
Company Other Than for Cause or Disability. If, during the Protection Period,
the Company shall terminate Executive’s employment other than for Cause or
Disability, or Executive shall terminate employment for Good Reason, then and,
with respect to the payments and benefits described in clauses (i) and (ii)
below, only if Executive executes a release in substantially the form of
Exhibit A hereto:
               (i) the Company shall pay to Executive in a lump sum in cash
within 30 days after the Date of Termination (or such later date as may be
required by Section 11 of this Agreement) the aggregate of the following
amounts:
                    A. the sum of (1) Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (2) the product of
(x) Executive’s target annual incentive bonus for the year in which the Date of
Termination occurs (“Target Annual Bonus”) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365, and (3) any accrued vacation
pay to the extent not theretofore paid (the sum of the amounts described in
clauses (1), (2) and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and
                    B. a severance payment equal to the sum of (1) Executive’s
Annual Base Salary and (2) the average annual incentive bonus received by
Executive in the two years preceding the year in which the Date of Termination
occurs or, if Executive was not eligible for an annual bonus for such full
two-year period, the Target Annual Bonus (the “Severance Payment”); and
               (ii) subject to Section 11 hereof, if Executive elects to
continue participation in any group medical, dental, vision and/or prescription
drug plan benefits to which Executive and/or Executive’s eligible dependents
would be entitled under Section 4980B of the Code (COBRA), then during the
period that Executive is entitled to such coverage under COBRA (the “Coverage
Period”), the Company shall pay the excess of (i) the COBRA cost of such
coverage over (ii) the amount that Executive would have

-6-



--------------------------------------------------------------------------------



 



had to pay for such coverage if he had remained employed during the Coverage
Period and paid the active employee rate for such coverage, provided, however,
that if Executive becomes eligible to receive group health benefits under a
program of a subsequent employer or otherwise (including coverage available to
Executive’s spouse), the Company’s obligation to pay the cost of health coverage
as described herein shall cease, except as otherwise provided by law, and
provided, further, that the cost so paid on behalf of Executive by the Company
will be deemed taxable income to Executive to the extent required by law; and
               (iii) subject to Section 11 hereof, to the extent not theretofore
paid or provided, the Company shall timely pay or provide to Executive any other
amounts or benefits required to be paid or provided or which Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliated companies, including without
limitation applicable retirement benefits, in each case in accordance with the
terms of such other plan, program, policy or practice or contract or agreement
(such other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”); provided, however, that if and to the extent that Executive becomes
entitled to any amounts payable under Section 4(a)(i) and (ii) of this
Agreement, such payments and benefits shall be in lieu of any severance payments
or benefits otherwise payable to Executive or his dependents under the Adams
Respiratory Therapeutics, Inc. Severance Pay Plan or any other severance pay
arrangement maintained by the Company.
          (b) Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death or Disability during the Protection Period, this
Agreement shall terminate without further obligations to Executive or
Executive’s legal representatives under this Agreement, other than for payment
of Annual Base Salary through the Date of Termination, any accrued vacation pay
to the extent not theretofore paid, and the timely payment or provision of Other
Benefits. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 4(b) shall include without limitation, and
Executive or Executive’s estate and/or beneficiaries shall be entitled to
receive, benefits under such plans, programs, practices and policies relating to
death or disability, if any, as are applicable to Executive on the Date of
Termination.
          (c) Cause; Other than for Good Reason. If Executive’s employment shall
be terminated for Cause during the Protection Period, or if Executive
voluntarily terminates employment during the Protection Period (excluding a
resignation for Good Reason), this Agreement shall terminate without further
obligations to Executive other than the obligation to pay to Executive his
Annual Base Salary and accrued unpaid vacation pay through the Date of
Termination and any Other Benefits, in each case to the extent theretofore
unpaid.
          (d) Expiration of Protection Period. If Executive’s employment is
terminated by the Company (other than for Cause) in conjunction with the normal
expiration of the Protection Period, such termination shall be deemed a
termination

-7-



--------------------------------------------------------------------------------



 



without Cause for purposes of this Agreement. However, the expiration of this
Agreement due to the normal expiration of the Protection Period shall not of
itself serve as termination of Executive’s employment. If Executive’s employment
does not terminate at the end of the Protection Period, Executive will serve as
an employee at will thereafter unless and until an agreement has been entered
into to evidence the terms of his employment.
     5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Company or its affiliated
companies and for which Executive may qualify, except as specifically provided
herein. Amounts that are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.
     6. Full Settlement; No Mitigation. The Company’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and, except as
explicitly provided herein, such amounts shall not be reduced whether or not
Executive obtains other employment.
     7. Enforcement.
          (a) Arbitration. Any claim or dispute arising under or relating to
this Agreement or the breach, termination, or validity of any term of this
Agreement shall be subject to arbitration, and prior to commencing any court
action, the parties agree that they shall arbitrate all controversies; provided,
however, that nothing in this Section 7 shall prohibit the Company from
exercising its right under Section 9 to pursue injunctive remedies with respect
to a breach or threatened breach of the Restrictive Covenants. The arbitration
shall be conducted in the State of New Jersey in accordance with the Employment
Dispute Rules of the American Arbitration Association (“AAA”) and the Federal
Arbitration Act, 9 U.S.C. §1, et. seq., without application of any supplementary
rules promulgated by the AAA. Judgment may be entered on the arbitrators’ award
in any court having jurisdiction over the parties and each party consents to the
jurisdiction of the court of the State of New Jersey for such purpose. By this
provision it is the intent of each party to waive any right to a jury trial on
any dispute or controversy arising under or in conjunction with this Agreement.
          (b) Cost of Enforcement. The Company shall reimburse Executive, on a
current basis, for all reasonable legal fees and related expenses incurred by
Executive in connection with this Agreement, including without limitation, all
such fees and expenses,

-8-



--------------------------------------------------------------------------------



 



if any, incurred (i) by Executive in contesting or disputing any termination of
Executive’s employment, or (ii) Executive’s seeking to obtain or enforce any
right or benefit provided by this Agreement, provided, in each case, that
Executives is successful on at least one material issue raised in such contest,
dispute or enforcement proceeding. In addition, Executive shall be entitled to
be paid all reasonable legal fees and expenses, if any, incurred in connection
with any tax audit or proceeding to the extent attributable to the application
of Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) to
any payment or benefit hereunder. All such payments shall be made within 10
business days after delivery of Executive’s respective written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.
     8. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 8) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.
          Notwithstanding the foregoing provisions of this Section 8(a), if the
Parachute Value (as defined below) of all Payments does not exceed 110% of
Executive’s Safe Harbor Amount (as defined below), then the Company shall not
pay Executive a Gross-Up Payment, and the Payments due under this Agreement
shall be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount; provided, that if even after all Payments due
under this Agreement are reduced to zero, the Parachute Value of all Payments
would still exceed the Safe Harbor Amount, then no reduction of any Payments
shall be made and the Gross -Up Payment shall be made. The reduction of the
Payments due hereunder, if applicable, shall be made by first reducing the
Severance Payment under Section 4(a)(i), unless an alternative method of
reduction is elected by Executive, and in any event shall be made in such a
manner as to maximize the economic present value of all Payments actually made
to Executive, determined by the Accounting Firm (as defined in Section 8(b)
below) as of the date of the change of control for purposes of Section 280G of
the Code using the discount rate required by Section 280G(d)(4) of the Code. For
purposes of this Section 8,

-9-



--------------------------------------------------------------------------------



 



the “Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment. For
purposes of this Section 8, Executive’s “Safe Harbor Amount” means one dollar
less than three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code.
          (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be used in arriving at such determination, shall be made by the Company’s
independent auditing firm or such other certified public accounting firm as may
be designated by Executive (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within 15 business
days after the receipt of notice from Executive that there has been a Payment,
or such earlier time as is requested by the Company. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company. Any Gross-Up Payment, as determined pursuant to this
Section 8, shall-be paid by the Company to Executive within five business days
after the receipt of the Accounting Firm’s determination. Any determination by
the Accounting Firm shall be binding upon the Company and Executive. As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section 8(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive, but no later than December 31 of the
year after the year in which Executive remits the Excise Tax.
          (c) Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 10 business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. Executive shall not
pay such claim prior to the expiration of the 30-day period following the date
on which it gives such notice to the Company (or such shorter period ending on
the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

-10-



--------------------------------------------------------------------------------



 



               (i) give the Company any information reasonably requested by the
Company relating to such claim,
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim, and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 8(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.
          (d) If, after the receipt by Executive of an amount advanced by the
Company pursuant to Section 8(c), Executive becomes entitled to receive any
refund with respect to such claim, Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If,

-11-



--------------------------------------------------------------------------------



 



after the receipt by Executive of an amount advanced by the Company pursuant to
Section 8(c), a determination is made that- Executive shall not be entitled to
any refund with respect to such claim and the Company does not notify Executive
in writing of its intent to contest such denial of refund prior to the
expiration of 30 days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
     9. Restrictions on Conduct of Executive.
          (a) General. Executive and the Company understand and agree that the
purpose of the provisions of this Section 9 is to protect legitimate business
interests of the Company, as more fully described below, and is not intended to
impair or infringe upon Executive’s right to work, earn a living, or acquire and
possess property from the fruits of his labor. Executive hereby acknowledges
that Executive has received good and valuable consideration for the
post-employment restrictions set forth in this Section 9 in the form of the
compensation and benefits provided for herein. Executive hereby further
acknowledges that the post-employment restrictions set forth in this Section 9
are reasonable and that they do not, and will not, unduly impair his ability to
earn a living after the termination of this Agreement.
          Therefore, Executive shall be subject to the restrictions set forth in
this Section 9.
          (b) Definitions. The following capitalized terms used in this
Section 9 shall have the meanings assigned to them below, which definitions
shall apply to both the singular and the plural forms of such terms:
          “Competitive Position” means any employment or consulting arrangement
with a Competitor in which Executive has duties for such Competitor that involve
Competitive Services and that are the same or substantially similar to those
services actually performed by Executive for the Company;
          “Competitive Services” means the research and development, or
manufacture, of respiratory pharmaceuticals.
          “Competitor” means any Person engaged, wholly or in part, in
Competitive Services.
          “Confidential Information” means all information regarding the
Company, its activities, business or clients that is the subject of reasonable
efforts by the Company to maintain its confidentiality and that is not generally
disclosed by practice or authority to persons not employed by the Company, but
that does not rise to the level of a Trade Secret. “Confidential Information”
shall include, but is not limited to, financial plans and data concerning the
Company; management planning information; business

-12-



--------------------------------------------------------------------------------



 



plans; operational methods; market studies; marketing plans or strategies;
product development techniques or plans; customer lists; customer files, data
and financial information, details of customer contracts; current and
anticipated customer requirements; identifying and other information pertaining
to business referral sources; past, current and planned research and
development; business acquisition plans; and new personnel acquisition plans.
“Confidential Information” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Company. This definition shall not limit any definition of “confidential
information” or any equivalent term under state or federal law.
          “Determination Date” means the Date of Termination or any earlier date
(during the Protection Period) of an alleged breach of the Restrictive Covenants
by Executive.
          “Person” means any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
          “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
          “Protected Customers” means any Person to whom the Company has sold
its products or services or solicited to sell its products or services, other
than through general advertising targeted at consumers, during the 12 months
prior to the Determination Date.
          “Protected Employees” means employees of the Company who were employed
by the Company or its affiliates at any time within six months prior to the
Determination Date, other than those who were discharged by the Company or such
affiliated employer without cause.
          “Restricted Period” means the Protection Period plus 12 months.
          “Restricted Territory” means the United States of America.
          “Restrictive Covenants” means the restrictive covenants contained in
Section 9(c) hereof.
          “Trade Secret” means all information, without regard to form,
including, but not limited to, technical or nontechnical data, a formula, a
pattern, a compilation, a program, a device, a method, a technique, a drawing, a
process, financial data, financial plans, product plans, distribution lists or a
list of actual or potential customers, advertisers or suppliers which is not
commonly known by or available to the public and which information: (A) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means by, other

-13-



--------------------------------------------------------------------------------



 



persons who can obtain economic value from its disclosure or use; and (B) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. Without limiting the foregoing, Trade Secret means any item of
confidential information that constitutes a “trade secret(s)” under the common
law or statutory law of the State of New Jersey.
          (c) Restrictive Covenants.
               (i) Restriction on Disclosure and Use of Confidential Information
and Trade Secrets. Executive understands and agrees that the Confidential
Information and Trade Secrets constitute valuable assets of the Company and its
affiliated entities, and may not be converted to Executive’s own use.
Accordingly, Executive hereby agrees that, throughout the term of this Agreement
and at all times after the date that this Agreement terminates for any reason,
Executive shall not directly or indirectly, for himself or for others, without
the prior written consent of the Company: (A) reveal, divulge, or disclose to
any Person not expressly authorized by the Company any Confidential Information
or Trade Secret, or (B) use or make use of any Confidential Information or Trade
Secret in connection with any business activity other than that of the Company.
The parties acknowledge and agree that this Agreement is not intended to, and
does not, alter either the Company’s rights or Executive’s obligations under any
state or federal statutory or common law regarding trade secrets and unfair
trade practices.
               Anything herein to the contrary notwithstanding, Executive shall
not be restricted from disclosing or using Confidential Information or any Trade
Secret that is required to be disclosed by law, court order or other legal
process; provided, however, that in the event disclosure is required by law,
Executive shall provide the Company with prompt notice of such requirement so
that the Company may seek an appropriate protective order prior to any such
required disclosure by Executive.
               Executive acknowledges that any and all Confidential Information
and Trade Secrets are the exclusive property of the Company and agrees to
deliver to the Company on the Date of Termination, or at any other time the
Company may request in writing, any and all Confidential Information and Trade
Secrets which he may then possess or have under his control in whatever form
same may exist, including, but not by way of limitation, hard copy files, soft
copy files, computer disks, and all copies thereof.
               (ii) Nondisparagment. Executive hereby agrees that, throughout
the term of this Agreement and at all times after the date that this Agreement
terminates for any reason, Executive shall not disparage, criticize or otherwise
publish or communicate any statements or opinions that are derogatory to or
could otherwise harm the business or reputation of the Company. Anything herein
to the contrary notwithstanding, Executive shall not be restricted from making
any factual statement that is required to be disclosed by law, subpoena, court
order or other legal process.
               (iii) Nonsolicitation of Protected Employees. Executive
understands and agrees that the relationship between the Company and each of its

-14-



--------------------------------------------------------------------------------



 



Protected Employees constitutes a valuable asset of the Company and may not be
converted to Executive’s own use. Accordingly, Executive hereby agrees that
during the Restricted Period, Executive shall not directly or indirectly on
Executive’s own behalf or as a Principal or Representative of any Person or
otherwise solicit or induce any Protected Employee to terminate his employment
relationship with the Company or to enter into employment with any other Person.
               (iv) Restriction on Relationships with Protected Customers.
Executive understands and agrees that the relationship between the Company and
each of its Protected Customers constitutes a valuable asset of the Company and
may not be converted to Executive’s own use. Accordingly, Executive hereby
agrees that, during the Restricted Period, Executive shall not, without the
prior written consent of the Company, directly or indirectly, on Executive’s own
behalf or as a Principal or Representative of any Person, solicit, divert, take
away or attempt to solicit, divert or take away a Protected Customer for the
purpose of providing or selling Competitive Services; provided, however, that
the prohibition of this covenant shall apply only to Protected Customers with
whom Executive had Material Contact on the Company’s behalf during the 12 months
immediately preceding the Date of Termination; and, provided further, that the
prohibition of this covenant shall not apply to the conduct of general
advertising activities. For purposes of this Agreement, Executive had “Material
Contact” with a Protected Customer if (a) he had business dealings with the
Protected Customer on the Company’s behalf; (b) he was responsible for
supervising or coordinating the dealings between the Company and the Protected
Customer; or (c) he obtained Trade Secrets or Confidential Information about the
customer as a result of his association with the Company.
               (v) Noncompetition with the Company. In consideration of the
compensation and benefits being paid and to be paid by the Company to Executive
hereunder, Executive hereby agrees that, during the Restricted Period, Executive
will not, without prior written consent of the Company, directly or indirectly
seek or obtain a Competitive Position in the Restricted Territory with a
Competitor. Executive acknowledges that in the performance of his duties for the
Company he is charged with operating on the Company’s behalf throughout the
Restricted Territory and he hereby acknowledges, therefore, that the Restricted
Territory is reasonable.
          (d) Enforcement of Restrictive Covenants.
               (i) Rights and Remedies Upon Breach. In the event Executive
breaches, or threatens to commit a breach of, any of the provisions of the
Restrictive Covenants, the Company shall have the right and remedy to enjoin,
preliminarily and permanently, Executive from violating or threatening to
violate the Restrictive Covenants and to have the Restrictive Covenants
specifically enforced by any court or tribunal of competent jurisdiction, it
being agreed that any breach or threatened breach of the Restrictive Covenants
would cause irreparable injury to the Company and that money damages would not
provide an adequate remedy to the Company. Such right and remedy

-15-



--------------------------------------------------------------------------------



 



shall be independent of any others and severally enforceable, and shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Company at law or in equity.
               (ii) Severability of Covenants. Executive acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in time and scope and in
all other respects. The covenants set forth in this Agreement shall be
considered and construed as separate and independent covenants. Should any part
or provision of any covenant be held invalid, void or unenforceable, such
invalidity, voidness or unenforceability shall not render invalid, void or
unenforceable any other part or provision of this Agreement. If any portion of
the foregoing provisions is found to be invalid or unenforceable because its
duration, the territory, the definition of activities or the definition of
information covered is considered to be invalid or unreasonable in scope, the
invalid or unreasonable term shall be redefined, or a new enforceable term
provided, such that the intent of the Company and Executive in agreeing to the
provisions of this Agreement will not be impaired and the provision in question
shall be enforceable to the fullest extent of the applicable laws.
     10. Successors.
          (a) This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     11. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Agreement by reason of Executive’s
separation from service during a period in which he is a Specified Employee (as
defined below), then, subject to any permissible acceleration of payment by the
Company under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

-16-



--------------------------------------------------------------------------------



 



          (a) if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s separation from service; and
          (b) if the payment or distribution is payable over time, the amount of
such non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated and Executive’s right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of Executive’s death or the
first day of the seventh month following Executive’s separation from service,
whereupon the accumulated amount will be paid or distributed to Executive and
the normal payment or distribution schedule for any remaining payments or
distributions will resume.
          In the case of any such delayed payment, the Company shall pay
interest on the deferred amount at 100% of the short-term applicable federal
rate as in effect for the month in which the Date of Termination occurred. For
purposes of this Agreement, the term “Specified Employee” has the meaning given
such term in Code Section 409A and the final regulations thereunder (“Final 409A
Regulations”), provided, however, that, as permitted in the Final 409A
Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Agreement.
     12. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey, without reference to
principles of conflict of laws.
          (b) Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
          (c) Amendments. This Agreement may be amended or modified by the
Company at any time prior to the occurrence of a Change in Control without the
consent of Executive; provided, however, that no such amendment or modification
shall be effective if a Change in Control occurs within one year after such
amendment.
          (d) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

-17-



--------------------------------------------------------------------------------



 



     
If to Executive:
  ________________________
 
  ________________________
 
  ________________________
 
   
If to the Company:
  Adams Respiratory Therapeutics, Inc.
 
  4 Mill Ridge Lane
 
  Chester, New Jersey 07930
 
  Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
          (e) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
          (f) Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
          (g) Waivers. Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.
          (h) Status Before and After Change in Control Date. Executive and the
Company are parties to that certain Executive Employment Agreement dated as of
August 11, 2003 (the “Prior Agreement”). Except as may otherwise be provided
under the Prior Agreement or any other written agreement between Executive and
the Company, the employment of Executive by the Company is “at will” and,
subject to Section 1(a) hereof, Executive’s employment and/or this Agreement may
be terminated by either Executive or the Company at any time prior to the Change
in Control Date, in which case Executive shall have no further rights under this
Agreement. From and after the Change in Control Date, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof, including without limitation the Prior Agreement or any other
employment agreement between the Company and the Executive.
     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

                             

            ADAMS RESPIRATORY THERAPEUTICS, INC.
      By:                      

-18-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
RELEASE AGREEMENT
     This Release Agreement (this “Release”) is made this ___ day of ___, 20___,
by and between Adams Respiratory Therapeutics, Inc. (the “Company”) and ___
(“Executive”).
     Executive and the Company entered into an Change in Control Agreement dated
___, 2007 (the “Change in Control Agreement”). The Change in Control Agreement
requires that as a condition to the Company’s obligation to pay payments and
benefits under the Change in Control Agreement (the “Severance Benefits”),
Executive must provide a release and agree to certain other conditions as
provided herein.
     NOW, THEREFORE, the parties agree as follows:
     1. Executive has been offered twenty-one (21) days from receipt of this
Release Agreement within which to consider this Release Agreement. The effective
date of this Release Agreement shall be eight (8) days after the date on which
Executive signs this Release Agreement (the “Effective Date”). For a period of
seven (7) days following Executive’s execution of this Release Agreement,
Executive may revoke this Release Agreement, and this Release Agreement shall
not become effective or enforceable until such seven (7) day period has expired.
Executive must communicate the desire to revoke this Release Agreement in
writing. Executive understands that he may sign this Release Agreement at any
time before the expiration of the twenty-one (21) day review period. To the
degree Executive chooses not to wait twenty-one (21) days to execute this
Release Agreement, it is because Executive freely and unilaterally chooses to
execute this Release Agreement before that time. Executive’s signing of this
Release Agreement triggers the commencement of the seven (7) day revocation
period.
     2. In exchange for Executive’s execution of this Release Agreement and in
full and complete settlement of any and all claims, the Company will provide
Executive with the Severance Benefits.
     3. Executive acknowledges and agrees that this Release Agreement is in
compliance with the Age Discrimination in Employment Act and the Older Workers
Benefit Protection Act and that this releases set forth in this Release
Agreement shall be applicable, without limitation, to the any claims brought
under these acts.
     The releases given by Executive in this Release Agreement is given solely
in exchange for the consideration set forth in this Release Agreement and such
consideration is in addition to anything of value that Executive was entitled to
receive prior to entering into this Release Agreement.
     Executive has been advised to consult an attorney prior to entering into
this Release Agreement and this provision of this Release Agreement satisfies
the

 



--------------------------------------------------------------------------------



 



requirement of the Older Workers Benefit Protection Act that Executive be so
advised in writing.
     By entering into this Release Agreement, Executive does not waive rights or
claims that may arise after the date this Release Agreement is executed.
     4. This Release Agreement shall in no way be construed as an admission by
the Company that it has acted wrongfully with respect to Executive or any other
person or that Executive has any rights whatsoever against the Company. The
Company specifically disclaims any liability to or wrongful acts against
Executive or any other person on the part of itself, its employees or its
agents.
     5. As a material inducement to the Company to enter into this Release
Agreement, Executive hereby irrevocably releases the Company and each of the
owners, stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of the Company and
all persons acting by, through, under or in concert with them (collectively the
“Releasees”), from any and all charges, claims, liabilities, agreements,
damages, causes of action, suits, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, including, but not limited to, rights arising out of alleged violations
of any contracts, express or implied, any covenant of good faith and fair
dealing, express or implied, or any tort, or any legal restrictions on the
Company’s right to terminate employees, or any federal, state or other
governmental statute, regulation, or ordinance, including, without limitation:
(1) Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights
Act of 1991 (race, color, religion, sex, and national origin discrimination);
(2) the Employee Retirement Income Security Act (“ERISA”); (3) 42 U.S.C.
Section 1981 (discrimination); (4) the Americans with Disabilities Act
(disability discrimination); (5) the Equal Pay Act; (6) the Age Discrimination
in Employment Act; (7) the Older Workers Benefit Protection Act; (8) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(9) Executive Order 11141 (age discrimination); (10) Section 503 of the
Rehabilitation Act of 1973 (disability); (11) negligence; (12) negligent hiring
and/or negligent retention; (13) intentional or negligent infliction of
emotional distress or outrage; (14) defamation; (15) interference with
employment; (16) wrongful discharge; (17) invasion of privacy; or (18) violation
of any other legal or contractual duty arising under the laws of the State of
New Jersey or the laws of the United States (“Claim” or “Claims”), which
Executive now has, or claims to have, or which Executive at any time heretofore
had, or claimed to have, or which Executive at any time hereinafter may have, or
claim to have, against each or any of the Releasees, in each case as to acts or
omissions by each or any of the Releasees occurring up to and including the
Effective Date.
     6. The release in the preceding paragraph of this Release Agreement does
not apply to (a) all benefits and awards (including without limitation cash and
stock components) which pursuant to the terms of any compensation or benefit
plans,

-2-



--------------------------------------------------------------------------------



 



programs, or agreements of the Company are earned or become payable, but which
have not yet been paid, and (b) pay for accrued but unused vacation that the
Company is legally obligated to pay Executive, if any, and only if the Company
is so obligated, (c) unreimbursed business expenses for which Executive is
entitled to reimbursement under the Company’s policies, and (d) any rights to
indemnification that Executive has from the Company or under any directors and
officers or other insurance policy the Company maintains.
     7. Executive will cooperate with the Company and its affiliates if the
Company requests Executive’s testimony. To the extent practicable and within the
control of the Company, the Company will use reasonable efforts to schedule the
timing of Executive’s participation in any such witness activities in a
reasonable manner to take into account Executive’s then current employment, and
will pay the reasonable documented out-of-pocket expenses that the Company
pre-approves and that Executive incurs for travel required by the Company with
respect to those activities.
     8. Executive agrees not to disclose the existence or terms of this Release
Agreement or the Change in Control Agreement to anyone. However, Executive may
disclose them to a member of his immediate family or legal or financial advisors
if necessary and on the condition that the family member or advisor similarly
does not disclose these terms to anyone. Executive understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself. This restriction does not prohibit Executive’s disclosure
of this Release Agreement or its terms to the extent necessary during a legal
action to enforce this Release Agreement or to the extent Executive is legally
compelled to make a disclosure. However, Executive will notify the Company
promptly upon becoming aware of that legal necessity and provide it with
reasonable details of that legal necessity.
     9. Executive has not filed or caused to be filed any lawsuit, complaint or
charge with respect to any Claim he releases in this Release Agreement.
Executive promises never to file or pursue a lawsuit, complaint or charge based
on any Claim released by this Release Agreement, except for an administrative
charge and except that Executive may participate in an investigation or
proceeding conducted by an agency of the United States Government or of any
state. Executive also has not assigned or transferred any claim he is releasing,
nor has he purported to do so.
     10. Executive acknowledges that if Executive breaches any of the conditions
set forth herein or in Article 11 of the Change in Control Agreement, Executive
shall not be entitled to any of the Severance Benefits, and shall be obligated
to return to Company upon demand an amount equal to all Severance Benefits that
Executive has received, and reimburse Company for any legal fees incurred in
connection with the breach or enforcement of these provisions, but this shall
not limit any other remedies available to the Company.

-3-



--------------------------------------------------------------------------------



 



     11. The Company and Executive agree that the terms of this Release
Agreement shall be final and binding and that this Release Agreement shall be
interpreted, enforced and governed under the laws of the State of New Jersey.
The provisions of this Release Agreement can be severed, and if any part of this
Release Agreement is found to be unenforceable, the remainder of this Release
Agreement will continue to be valid and effective.
     12. This Release Agreement, together with the Change in Control Agreement,
sets forth the entire agreement between the Company and Executive pertaining to
the subject matter hereof, and fully supersedes any and all prior agreements or
understandings, written and/or oral, between the Company and Executive
pertaining to the subject matter of this Release Agreement and the Change in
Control Agreement.
     Executive’s signature below indicates Executive’s understanding and
agreement with all of the terms in this Release Agreement.
     Executive should take this Release Agreement home and carefully consider
all of its provisions before signing it. Executive may take up to twenty-one
(21) days to decide whether he wants to accept and sign this Release Agreement.
Also, if Executive signs this Release Agreement, Executive will then have an
additional seven (7) days in which to revoke his acceptance of this Release
Agreement after Executive has signed it. This Release Agreement will not be
effective or enforceable, nor will any consideration be paid, until after the
seven (7) day revocation period has expired. Again, Executive is free and
encouraged to discuss the contents and advisability of signing this Release
Agreement with an attorney of Executive’s choosing.
     Executive should read carefully. This Release Agreement includes a release
of all known and unknown claims. Executive is strongly advised to consult with
an attorney before executing this document.
     IN WITNESS WHEREOF, Executive and the Company have executed this Release
Agreement effective as of the date first written above.

            EXECUTIVE
                 

                                  Date Signed     

            ADAMS RESPIRATORY THERAPEUTICS, INC.
      By:         Title:                        

-4-